 BELL & HOWELL SCHOOLSBell & Howell Schools,Inc.andDonald R. Musil.Case 18-CA-4657October 22, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHEROn May 11, 1976, Administrative Law Judge PeterE. Donnelly issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting'brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this, proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions I of the Administrative Law Judge andto adopt his recommended Order, as modified.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Bell & Howell Schools,Inc., Chicago, Illinois, 'its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, as modified below:In the last sentence of paragraph 2(d) of the Ad-ministrative Law Judge's recommended Order, deletethe period after the words "resident study salesforce" and add the words "and to all former homestudy sales representatives who were employed as ofJanuary 20, 1976."i In the absence of exceptions thereto, Chairman Murphy would adopt,pro forma,the Administrative Law Judge's findings that Corning's statementtoMrs Musil did not violate Sec 8(a)(l) of the Act.2 Contrary to the Administrative Law Judge, we find that copies of theproposed notice to employees should be mailed to all former home studysales representatives as well as to the resident sales representatives. Therecord shows that Respondent closed down its home study operation foreconomic reasons in January 1976, and the entire home study sales forcewas thereafter terminated. It is our customary procedure when a businesshas ceased operations to mail copies of our notices to all employees whowere employed at the time the unlawful conduct occurred in order to elimi-nate, to the extent possible, the effects of the unfair labor practices upon theindividuals who were exposed to them. See, e.g,Southland ManufacturingCorp.,157 NLRB 1356, 1357-58 (1966),Great Leopard Market Corporation,Inc, d/b/a/ King Jack's Foodarama,150 NLRB 1384, 1386 (1965). Accord-ingly, we shall require Respondent to mail a signed copy of the notice toemployees to all those home study sales representatives. who were on itspayroll at the time the home study operation was terminated in January1976.DECISIONSTATEMENT OF THE CASE601PETER E. DONNELLY, Administrative Law Judge: Theoriginal charge herein was filed on August 5, 1975, by Don-ald R. Musil, an individual. An amended charge was filedby Musil on October 3, 1975, and a complaint thereon wasissued by the General Counsel of the National Labor Rela-tions Board on October 31, 1975, alleging violations of Sec-tion 8(a)(1),(3), and (4) of the Act by Bell & HowellSchools, Inc., herein called Respondent or Employer. Ananswer was timely- filed by Respondent on November 12,1975. Pursuant to notice a hearing was held before me atMinneapolis, Minnesota, on January 27, 28, and 29, 1976.Briefs have been timely filed by General Counsel and Re-spondent which have been duly considered.FINDINGS OF FACTI.EMPLOYER'S BUSINESSThe Employer is an Illinois corporation engaged in theoperation of technical schools and correspondence courses.During the year ending December 31, 1974, Employer inthe course and conduct of its business operations derivedgross revenues in excess of $1 million.During the same penod of time the Employer, in thecourse and conduct of its business operations sold goodsvalued in excess of $1 million of which goods valued inexcess of $50,000 were shipped from the Employer's facili-ties within the State of Illinois directly to points outside theState of Illinois. During this same penod, the Employerpurchased goods valued in excess of $50,000 which wereshipped to and received by the Employer within the Stateof Illinois directly from points outside the State of Illinois.The complaint alleges, the answer admits, and I find thatthe Employer is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.LABOR ORGANIZATIONThe complaint alleges, Respondent in its answer admits,and I find that International Brotherhood of Teamstersand/or Minnesota Joint Council No. 32, is a labor organi-zation within the meaning of Section 2(5) of the Act.III.ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that on or about August 4, 1975,Respondent discharged Donald R. Musil for having en-gaged in union activity and for having given testimony un-der the Act in a previous unfair labor practice case in viola-tion of Section 8(a)(3) and (4) of the Act. Further, that bythreatening and coercing Musil, Respondent violated Sec-tion 8(a)(1) of the Act.226 NLRB No. 94 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDA, Facts iDonald R. Musil was employed by Respondent as asalesrepresentative from February 1970 until August 4,1975. His immediate supervisor was Howard Corning, re-gional salesmanager, who in turn reported to Gerald Hau-ser,western zone salesmanager. Hauser reported to StuartA. Cohen, vice president for sales. It was Musil's job toobtain enrollments for home study courses in schools oper-ated by the Employer in several counties which includedthe city of St. Paul, Minnesota. Musil was paid on astraightcommissionbasis with no guarantee.-In January 1974, a change in company policy enabledother safesrhen to sell'in those territories which had previ-ously been the exclusive preservelof the individual sales-men. This created some dissatisfaction which'lead Musil,and some other salesmen including Marvin Prudhon andLeo Zuroski, to discuss unionization in order to improvetheir lot. Prudhon lead the effort and contacted the Unionin this regard. Subsequently Prudhon was terminated .2 In-cident to Prudhon's hearing, in late October or earlyMarch, both Musil and his wife were interviewed by anattorney for Respondent. During the course of his inter-view,Musil told the attorney that they [the sales represen-tatives] had talked about organizing a union to help themwith their grievances. Further, that he was aware ofPrudho,n's union activity and that he supported it. UponinquiryMusil admitted having given a statement to theBoard in connection with the matter and that the Boardagent had asked him to testify at the hearing if `one wereheld.Mrs.Musil told the attorney that she knew aboutPrudhon's union activity and expressed her view that theunion would "probably be a good idea." At the hearing onNovember 5, 1974, both Musil and his wife were subpe-naed to appear by the General Counsel. They appeared atthe hearing and sat together at the General Counsel's tablealong with Prudhon, Zuroski, and the attorney. Musil, testi-fied that Howard Corning and two other company, repre-sentatives were seated across the room in the vicinity of theEmployer's counsel table.On December 30 or 31, 1974, Coming and Musil met todiscuss the past year and plan for the next year. In hisreflections about the past year, Corning alluded to the "un-fortunate things" with the Board and that he did not likeseeingMusil, "on the other side of the fence" but thatbygones should be bygones. In March 1975, while makinga work report by telephone to Corning, the matter of thePrttdhon case was raised again by Corning who said "howdo you think I felt with you on the other side of the fence?Do you realize that this could have been your job but itiTo the extent that conflicts exist between the testimony of Corning andeitherMusil or his wife as to their conversations,I credit Musil and his wifeIn making these credibility resolutions, I note particularlythatmost of theirtestimony is undisputed and that Musil and his wife testified in substantialdetail as to these conversations,while Corriing's testimony reflects littlemore than a general denial that he did not discuss a union with them.2 This termination resulted in the filing of an 8(a)(1) and(3) charge-( Vase18-CA-4270)and the issuance of a complaint.This case-was settled athearing on November5, 1974,in the presence of an Administrative LawJudge,but prior to the opening of the hearing.These facts were stipulatedby the parties3Musil testified that Cohen may have been there but he is not certainwasn't.Doyou .know it could have been my job but itwasn't."He accused Musil of continuing to see Prudhonsaying "You're down in sales. You're negative. You've gotto be seeing him. Stay away from that man. He'll poisonyour mind." Musil denied seeing" Prudhon, but in fact hehad met at various times, about every other week since thedate of the November 4'hearing with both Prudhon andZuroski, where they continued to discuss union organiza-tion of the Employer.In mid-March 1975, Corning called Musil, but in his ab-sence spoke to Mrs. Musil. A discussion ensued over someleads that Musil had been requested to work in the GreenBay,Wisconsin, area: She complained that the leads werestale and already had been worked and argued that it wasunfair. Corning mentioned Prudhon and this conversation,telling her that the reason for Musil's poor production andattitude was because he was talking to Prudhon. Like Mu-sil,Mrs. Musil denied that he was seeing Prudhon. Corningalso commented "I guess your union business didn't doyou any good, Gail." Further, "You just don't organizesalesmen, especially on commission" to which Mrs. Musilresponded "Maybe we could get a vacation if we had aunion." Because she was concerned about her husband'sposition, she urged him to work the leads anyway and hedid.From March 1975 until the end of July 1975, duringwork report telephone conversations with Corning, thematter of Prudhon was raised by Corning in some six oreight conversations, asking such questions as whether ornot Prudhon was working or if Prudhon was still in theUnion, and Musil continued to deny that he was seeingPrudhon:On July 26, 1975, Musil taped two work report telephoneconversations with Coming.' Musil testified that he tapedsome of his conversations with Corning to avoid misunder-standings with Corning over what had been said. Thetaped conversation included unfavorable references toMusil's "attitude." At another point Corning created a hy-pothetical situation wherein Zuroski, Hoffman, and Musilwere in a motel room. Corning suggested that in such 'aprivate conversation these men would complain about theCompany. In a second taped conversation on this date,Musil declined the Company's request to have him workleads in the Duluth area.Musil next spoke to Corning in another work report con-versation on August 2, 1975, werein Corning asked him tocome to Coming's home in Hudson, Wisconsin. An ap-pointment was made for Monday, August 4, 1976. Musilappeared and was told by Corning that he was being dis-charged because of a low conversion rate and low produc-tion.Musil protested, but was told that this was being doneon orders from Hauser. Corning also gave Musil the oppor-tunity to"resign, which Musil declined.With respect to Musil's work record, it appears that since4Musil testified that another taped conversation played at the hearingwas made onJuly 20,1975 Subsequent testimony established and Musilconceded that this date was not accurate and the actual date was about ayear earlier.Counsel for the Respondent suggests that Musil's erroneoustestimony was fraudulent and affects his credibility I do not agree Nothingon the record herein indicates that Musil intentionally tied about the dateand I do not discredit his testimony on that account ,BELL& HOWELLSCHOOLS603the time of his employment in February 1970, Musil'srounded earning figures were as follows: February throughDecember 1970-$9,108; 1971-$20,718; 1972-$33,857;1973-$44.246; 1974-$48,620; January I through August4, 1975-$30,663. Earnings are derived from student en-rollments in home study courses which take two formsfirst, those enrollments which are the results of leads fur-nished to the sales representative by the Employer, for ex-ample, responses to magazine ads; second, by personal de-velopment enrollments (PD's), which are secured throughthe efforts of the sales representative without the assistanceof the Employer.The record shows that as, late as December 30, 1974,Respondent was well pleased with Mush's performance.On December 30, 1974, Corning wrote to Musil as fol-lows:Another year has rolled around and you and I are stillworking together, and I'm very grateful and glad thatwe are. In reviewing the figures of 1974, Y find thatyour professional performance in production andP.D.'s, plays a large part in the region 14-20 being ashigh on the standings as it is. Especially as I glance atthe figures and see for the month of September youwrote 38 enrollments and 21 P.D.'s. This shows with-out a doubt, the professional salesman that you are.Thank you very much Don. I appreciate the effort andI'm sure you and your family appreciate the type ofincome that you received in 1974. I'm sure it will be inthe nations top 10%.Iwant to further add in this letter Don, the fine mutu-al trust and understanding and working relationshipwe both enjoy. I feel very confident that 1975 will be abigger and better year for both of us in this business.On May 20, 1975, in a letter concerning production forthe month of April 1975, to all sales representatives in hisregion, Corning wrote,inter alia,"Don Musil should alsobe specially mentioned here, as he placed 10th in the P.D.department, nationwide. Gentlemen, all of you can feelproud to be a member of the professional Sales Force ofMidwest region 14-20. Most everyone of you is doing agreat job and I'm proud of you." The statistical summarywhich followed showed that Musil had 14 PD's and a totalproduction of 23 enrollments.As noted earlier, there were some 280 sales representa-tives in the Employer's national organization. By letter dat-ed July 10, 1975, from Cohen to the entire sales force, thetop PD producers were listed for the month of June 1975;Musil was tied for ninth place in the standings nationwide.Similar letters established that for 6 of the 10 monthspreceding his discharge, ' Musil was ranked in the top 10nationwide in PD's. Company sales records also show thatMusil's overall conversion rate was better in the 24-weekperiod ending July 17, 1975, than it had been in the sameperiod ending July 18, 1974.55Cohen disputes the accuracy of these company records However, hisown testimony shows that they were approved by top management, as wellas being compiled, published, and distributed throughout management dur-ing the entire life of the operation In these circumstances, I find Cohen'sdisavowal unconvincingCohen testified that sales representatives had a standardof 18 enrollments per month, and an annual conversionrate standard of 12 percent. Cohen further testified thatMusil did not meet these standards, since his conversionrate for the fiscal year ending June 30, 1975, was only 8.8percent and 9.3 percent for the first quarter of 1975. Cohenstates that Musil did not "bonus," i.e., attain the 18 enroll-ments quota in May, turning in only 15 enrollments. Hehad 15 enrollments in June and 12 enrollments in July1975.Musil's failure to bonus in June caused Cohen tocontact Corning. According to Cohen, he told Corning thathe wanted Musil put on probation. Corning recalls the con-versation but does not remember being told to put Musilon probation. Cohen told Corning that he might have toterminate Musil if he failed to bonus in July. Upon Musil'sfailure to bonus in July, Cohen testified that he called Hau-ser on July 31 and told him that he wanted Musil terminat-ed saying, "He did not reach his quota for the third consec-utivemonth and his conversion. I cannot possibly justifykeeping him on. He_hasn't bonu$ed for three consecutivemonths and I can't justify his conversion." He told Hauserhe wanted Corning to call him on Saturday, August 2,1975.Corning -called and was told to terminate Musil,which Corning did on August 4, 1975.B. Discussionand AnalysisAn objective evaluation of the record herein disclosesthat,while Musil did not make the original union contactsin this situation, he was a supporter of the efforts that weremade to organize Respondent. The record also satisfacto-rily establishes that Respondent was aware of these sympa-thies, particularly sinceMusil openly displayed them dur-ing an interview with Respondent's attorney in connectionwith a prior unfair labor practice charge involving Respon-dent. In addition, his wife made her prounion feelingsknown at the same time. Musil's presence at the hearing inthe Prudhon unfair labor practice case is further evidenceof his continuing support for and sympathy with the orga-nizational effort. Corning's remarks indicating that he dis-liked seeing Musil "on the other side of the fence," is anobvious reference to the Prudhon unfair labor practicecase, and supports the conclusion that the Company wasaware of Musil's sentiments and further that° Respondentwas displeased with Musil's position. Thereafter Corningcontinued' to display a lively interest in Musil's contactswith Prudhon, including admonishing Musil about contin-uing to see Prudhon. The record herein fully supports afinding that the Company was aware that Musil was a sup-porter of the organizing effort and that Respondent be-lieved, quite correctly, that Musil was maintaining his con-tacts with Prudhon, the leader of this effort, such contactscontinuing through the period immediately preceding hisdischarge.With respect to the motivation for Musil's discharge, Re-spondent contends that his low conversion rate and lowproduction caused Musil's discharge. In support of this po-sitionRespondent points to Musil's failure to "bonus" for3 months in a row as justification, as well as a substandard 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDconversion rate. However, it is important to note that,while these quotas or standards are advanced by Respon-dent as the standards to which all sales representativeswere required to conform, there is little in the record todisclose how these standards were arrived at or, more im-portantly, the extent to which the standards-were attainedby othersalesmen,or the extent to which the standardswere attained by other salesmen, or the extent to whichother sales representatives were disciplined for failing tomeetthe standards. This is a significant unknown factor, inview of the drastic measures taken by Respondent againstMusil for his failure to meet such standards, particularlyover a relative short period of time. In this connection itshould also be noted that Respondent itself concedes thatthe normal procedure followed in cases where a sales repre-sentative fails to meet the standards is a 1-month proba-tion. This procedure was not followed in Musil's case. Mu-silwas summarily dismissedwithoutnotice. Respondent inits-brief-explains that the failure to put Musil on probationwas the result of a breakdown in communications betweenCohen and Coming. I find this explanation unconvincinginasmuch as a suspension-still could have'been meted outtoMusil at any time prior to his discharge.'It strains credu-lity to believe that an established sales representative with5 years of satisfactory service would be summarily dis-missed when probation would have been the normal cor-rective measure in such circumstances.Respondent further contends that the time lapse fromapproximately October 1974, when Respondent becameaware of Musil's union sentiments through interviews withRespondent's attorney, and the time of Musil's dischargeon August 4, 1975, negates the existence of any illegal mo-tivation. I do not agree, particularly in view of Corning'sseveral conversations with Musil alluding to Prudhon andthe Union showing that Respondent retained a lively inter-est in the organizational matter and that Corning retainedunpleasant recollections of Musil's position"on the otherside of the fence."There are other factors which make Respondent's dis-charge of Musil appear extraordinary. First, it was sum-mertime, and, as Musil testified and Cohen concedes, sum-mer months were the least productive months of the yearwith respect to enrollments, and it would appear to be nor-mal for Musil to experience some reduction in productionduring those months. Moreover, it appears that Musil had26 enrollmentsin January 1975, 22 in February 1975, 20 inMarch 1975, and 25 in April 1975. Thus, it appears thatduring the calendar year 1975, for the 7 months prior to hisdischarge,Musil averaged 19-plus enrollments per month,obviously an average in excess of the monthly standard.Also, while the Employer cites Musil's poor performanceas justification for his discharge, the record recites severaloccasions during the period preceding his discharge whentheEmployer expressed in various writings, as notedabove, its satisfaction with Musil's work performance.Based on the entire record herein, it is my opinion thatMustl's 5-year work,record with this Employer establishedhim, at the least, as a competent sales representative, andeven assunung that his production did decline somewhatbefore his discharge, there are mitigating factors to explainit.Indeed, Cohen concedes that performance standardswere not strictly applied regardless of circumstances. Ac-cordingly, I cannot conclude that Musil's work perfor-mance wasthe reason for his discharge, but rather that theallegation of poor production was a cloak designed to cam-ouflage Respondent's discriminatory motivation and I con-clude that, by discharging Musil, Respondent violated Sec-tion 8(a)(3) of the Act.With respect to the allegation of an- 8(a)(4) violation, therecord discloses not only that Musil attended a scheduledunfair labor practice hearing under Board subpena in thePrudhon case, but also that Respondent's attorney hadpreviously interviewed him and was aware of his prounionsentiments in the matter, also,he had'been asked by aNational Labor Relations Board attorney to testify at theunfair labor practice hearing. Thereafter, Corning, in con-versation with Musil, alluded to Musil's position "on theother side of the fence" in the prior Board matter. In myopinion, these obvious references by Corning to the priorBoard matter,and the entire record herein, disclose that, inaddition to having been, discriminatorily motivated withinthe meaning of Section 8(a)(3) of the Act, there was anoth-ermotivating factor behind Musil'sdischarge and it wasMusil's participation in, preparation for, and attendance atthe prior unfair labor practice hearing and the fact that thehearing was never actually begun does not compel a differ-ent result.N.L.R.B. v. Robert Scrivener, d/b/a A A Elec-tricCompany,405 U.S. 117 (1972). The inhibitingeffectsintended to be proscribed by Section 8(a)(4) of the Act arenot dissipated simply because the hearing had not actuallycommenced. In these circumstances,Iconclude that Re-spondent has violated both Section 8(a)(3) and (4) of theAct.C. 8(a)(1)AllegationsWith respect to the alleged 8(a)(1) threat by Corning toMusil in a March 1975 telephone conversation, I conclude,in crediting Musil, as noted above, that the statements out-lined above were in fact made by Corning. Also I concludethat the statements were coercive. There is, some merit toRespondent's argument that the remarks had no "currentrelevance."However, on balance I find the remarks, incontext of the entire conversation, inhibiting as to any fu-ture organizational activity and they were, in effect, aveiled threat to Musil's job security by making it clear thatRespondent would not tolerate organizational efforts. Suchstatements violate Section 8(a)(1) of the Act.The additional 8(a)(1) allegation contained in the com-plaint alleges threats to Musil through his wife. This con-versation is outlined above. Essentially, this was a conver-sation between Corning and Mrs. Musil wherein Corning isalleged in the complaint to have told her that "the employ-ee [Musil] was assigned poor sales leads because of theemployee's [Musil's] activities for and on behalf of theUnion."While the matter of leads and the Union wereboth mentioned in this conversation, I cannot concludethat they were so related as to be coercive. Accordingly, Icannot conclude that Respondent violated Section8(a)(1)as to that allegation of the complaint. BELL & HOWELL SCHOOLS605IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent as set forth in section III,above, occurring in connection with Respondent's opera-tion described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.dence to indicate any prospect of reemployment. However,inmy opinion, the home study sales operation and theresident study operations are sufficiently related to warrantremedial relief to provide for copies of the notice beingsent by Respondent to all (approximately 150) sales repre-sentatives nationwide in the resident study program, and Ishall so recommend.Upon the basis of the foregoing findings of fact and con-clusions, and upon the entire record in this case, I herebymake the following:V. THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices, I shall recom-mend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct. I have found that Respondent discharged Donald R.Musil for reasons which offended the provisions of Section8(a)(3) and (4) of the Act. I shall therefore recommend thatRespondent make him whole for any loss of pay which hemay have suffered as a result of the discrimination prac-ticed against-him. The backpay provided for herein shall becomputed in accordance with the Board's formula set forthin F.W.Woolworth Company,90 NLRB 289 (1950), withinterest thereon at the rate of 6 percent per annum comput-ed in the manner prescribed inIsisPlumbing & HeatingCo., 138 NLRB 716 (1962).In framing a remedy in the instant case, it is my inten-tion to recommend restoring Musil to all the entitlementsaccruing to him, absent Respondent's discrimination. Inother words, all that he would have been entitled to if theemployment relationship had not been discrmunatorilysevered and he had continued as an employee of Respon-dent. It appears that on or about January 20, 1976, theentire home study sales operation was terminated and allthe approximately 280 sales representatives who were em-ployed in that operation were terminated. There is nothingin the record to suggest that Musil would have been em-ployed by Respondent beyond that date, nor on the recordherein that he would have been offered employment as asalesrepresentative in the resident study operation. Ac-cordingly, I shall recommend that Respondent's backpayobligation terminate as of January 20, 1976. However, Ishall not recommend his reinstatement as a sales represen-tative in Respondent's resident study operation, since noth-ing in the record suggests that he would have been offeredsuch employment upon the cessation of the home studyoperation absent his discriminatory discharge. I shall, how-ever, recommend that Musil's name be placed on a prefer-ential hiring list for employment by Respondent in theevent that Respondent resumes its home study sales opera-tion.General Counsel requests that the remedy also include aprovision requiring that Respondent mail copies of the no-tice herein to all salesmen in Respondent's midwest region.To the extent that this is a request for mailing notices to theterminated group of home study sales representatives, Ishall not so recommend, since it appears to me to be auseless expenditure of time and resources to send notices tolegitimately terminated employees where there is no evi-CONCLUSIONS OF LAw1.Respondent is an Employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act,2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By interfering with, restraining, and coercing employ-ees in the exercise of rights guaranteed in Section 7 of theAct, Respondent has engaged in and is engaging in unfairlabor practices proscribed by Section 8(a)(1) of the Act.4.By discharging and refusing to reinstate Donald R.Musil because of his sympathies with and activities on be-half of the Union, and because he gave testimony to aBoard agent and attended an unfair labor practice hearingas a witness for the Board, Respondent has violated Sec-tion 8(a)(3), (4), and (1) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theNational Labor Relations Act, as amended, I hereby issuethe following recommended:ORDER6The Respondent, Bell & Howell Schools, Inc., Chicago,Illinois, itsofficers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Threatening employees in order todiscourage mem-bership in and activities on behalf of International Broth-erhood of Teamsters and/or Minnesota Joint Council No.32, or any other labor organization.(b)Discharging employees, thereby discriminating in re-gard to their hire and tenure of employment, in order todiscourage membership in International Brotherhood ofTeamsters and/or Minnesota Joint Council No. 32, or anyother labor organization, in violation of Section 8(a)(3) ofthe Act.(c)Discharging employees thereby discriminating in re-gard to their hire and tenure of employment because ofhaving given testimony to a Board agent and attending anunfair labor practice hearing asa witnessfor the Board inviolation of Section 8(a)(4) of the Act.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.6 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes 606DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action, which I find isnecessary to effectuate the policies of the Act:(a)Make Donald R. Musil whole for any loss of ;paywhich he may have suffered as a result of the discrimina-tion practiced against him in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Place Donald R. Musil on a preferential hiring listfor employment in the event that Respondent resumes itshome study student enrollment operation and employssales representatives therein.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security records and reports, and allother records necessary to analyze the amount of backpaydue herein.(d) Post at its facilities,at 4141West Belmont Avenue,Chicago, Illinois, and 209 West Jackson Avenue, Chicago,Illinois, copies of the attached notice marked "Appen-dix." 7 Copies of said notice, on forms provided by theRegional Director for Region 18, after being duly signedby Respondent's authorized representative, shall be postedby it immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees 'arecustomarily posted. Reasonable steps shall be taken to in-sure that said notices are not altered, defaced, or coveredby any other material. In addition, Respondent shall mailone signed copy of the attached notice marked "Appen-dix" to each sales representative employed in Respondent'sresident study sales force.(e)Notify the Regional Director for Region 18, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.7 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading, "Posted byOrder of the National, Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY, ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees in order to discour-age membership in and activities on behalf of Interna-tional Brotherhood of Teamsters and/or MinnesotaJoint Council No. 32.WE WILL NOT discharge employees thereby discrimi-nating in regard to their hire and tenure of employ-ment in order to discourage membership in Interna-tional Brotherhood of Teamsters and/or MinnesotaJoint Council No. 32, or any other labor organization.WE WILL NOT discharge employees thereby discrimi-nating in regard to their hire and tenure of employ-ment because of having given testimony and attendingan unfair labor practice hearing as a witness for theBoard.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights guaranteed in Section 7 of the Act.-WE WILL make Donald R. Musil whole for any lossof pay which he may have suffered as a result of thediscrimination practiced against him in the manner setforth in the section of this Decision entitled "'TheRemedy."WE WILL place Donald R. Musil on a preferentialhiring list for employment'in the event that we resumeour home study student enrollment operation and em-ploy sales representatives therein.All our employees are free to become, remain, or refrainfrom becoming or remaining, members of the above-named, or any other labor organization.BELL & HOWELL SCHOOLS, INC.